Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-16-00140-CR

                                   Matthew David LEAL,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the County Court at Law No. 2, Bexar County, Texas
                                  Trial Court No. 492801
                           Honorable Jason Wolff, Judge Presiding

      BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, the judgment of the trial court is
affirmed.

       SIGNED December 7, 2016.


                                               _____________________________
                                               Jason Pulliam, Justice